            Case 3:20-cv-05761-JD Document 44 Filed 09/24/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


Mary Carr, et al.,                                      CASE NO. 5:20-cv-5761-JD


                                Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
                                                        PARTIES AND COUNSEL
 Google LLC, et al.,
                                Defendant(s)


Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

      1) Read the handbook entitled "Alternative Dispute Resolution Procedures Handbook"
         (available at cand.uscourts.gov/adr).
      2) Discussed with each other the available dispute resolution options provided by the
         Court and private entities; and
      3) Considered whether this case might benefit from any of the available dispute resolution
         options.

 Date: September 24,2020                                IsI Mary Carr
                                                                   Party
 Date: September 24,2020                               IsI George A. Zelcs
                                                                        Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
         intend to stipulate to an ADR process
         prefer to discuss ADR selection with the Assigned Judge at the case management
         conference


       Date: September 24, 2020                        George A. Zelcs
                                                                             Attorney




  Important! E-file thisform in ECF using event name: "ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options."



 Form ADR-Cert rev. 1-15-2019
         Case 3:20-cv-05761-JD Document 44 Filed 09/24/20 Page 2 of 2




 1                                    ATTORNEY ATTESTATION

 2           I, George A. Zelcs, am the ECF user whose identification and password are being used to file
 3 this document. In compliance with Civil Local Rule 5-1, I hereby attest that Mary Carr has concurred

 4 in this filing.

 5

 6                                                            By: _/s/ George A. Zelcs_         ______
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
     ATTORNEY ATTESTATION                                                            No.: 5:20-cv-05761-JD
